Citation Nr: 1531064	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2006 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In a July 2012 decision, the Board remanded the Veteran's claim of entitlement to service connection for a left shoulder disability.  The VA Appeals Management Center (AMC) continued the previous denial in a December 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The July 2012 Board decision also remanded the Veteran's claim of entitlement to service connection for a right knee disability.  In a December 2012 rating decision, service connection was granted for right knee arthralgia and a 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with the assigned disability rating.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.

Pursuant to the July 2012 Remand, the Veteran was afforded a VA examination in September 2012.  The examiner diagnosed the Veteran with arthralgia of the left shoulder.  With respect to the question of medical nexus, the examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA examiner provided the following rationale, "[e]ven though the Veteran does have a left shoulder disability, there is no record of an injury to the shoulder in the [service medical records]."

Critically, as noted in the July 2012 Board Remand, the Veteran's service treatment records show that he suffered left shoulder trauma in November 1982, during his military service.  At his separation examination in December 2004, the Veteran reported injuring his left shoulder in service when he fell against a wall, and again in 1993.  Accordingly, the September 2012 VA medical opinion is inadequate as the examiner clearly did not review the July 2012 Board Remand or the Veteran's medical history prior to rendering his opinion.  Moreover, the Board notes that the absence of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for a left shoulder disability must be remanded so that this may be accomplished.

Additionally, on remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

With respect to the issues of entitlement to service connection for migraine headaches and a psychiatric disorder to include PTSD, the claims were denied in an August 2013 rating decision.  In August 2014, the Veteran expressed timely disagreement with those denials.  To date, however, no statement of the case (SOC) has been furnished, and such should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's treatment by any outstanding private treatment records, or VA treatment dated from July 2013.  All such available documents must be associated with the claims file.

2. VBA should also arrange for a physician to review the Veteran's VA claims file, including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed left shoulder disability had its clinical onset during his active duty or is otherwise related to such service, to include the documented in-service injury noted above.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.
The absence of evidence of treatment for the claimed disorder, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. The AOJ should issue an SOC pertaining to the claims of entitlement to service connection for migraine headaches and an acquired psychiatric disorder to include PTSD.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of either issue should these questions be returned to the Board.

4. Thereafter, the AOJ should readjudicate the claim of entitlement to service connection for a left shoulder disability on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

